Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-20 are within the four statutory categories.  Claims 1-7 are drawn to a method for producing patient documents, which is within the four statutory categories (i.e. process).   Claims 8-14 are drawn to a system for producing patient documents, which is within the four statutory categories (i.e. machine).  Claims 15-20 are drawn to a non-transitory medium (e.g. see paragraph [0072] of the present Specification) for producing patient documents, which is within the four statutory categories (i.e. manufacture).

Prong 1 of Step 2A
Claim 1 recites: A computer-implemented method comprising:
receiving, via one or more processors, patient data from a patient and medical services provider data from a medical services provider; 
running, via the one or more processors, the patient data and the medical services provider data through a machine learning model so that the machine learning model produces a first document and a second document; 
presenting the first document to the patient; and 
presenting the second document to the medical services provider.  
The underlined limitations above, given the broadest reasonable interpretation, cover the abstract idea of a mental process because they recite a process that could be practically performed in the human mind (i.e. observations, evaluations, judgments, and/or opinions – in this case it would be eminently reasonable for a human to obtain patient data and produce a first and second document from the obtained patient data) or using a pen and paper, but for the recitation of generic computer components (i.e. the processors and machine learning model), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 8 and 15 is identical as the abstract idea for Claim 1, because the only difference between Claims 1, 8, and 15 is that Claim 1 recites a method, whereas Claims 8 and 15 recite a system and a non-transitory computer readable medium respectively.
Dependent Claims 2-7, 9-14, and 16-20 include other limitations, for example Claims 2, 9, and 16 recites a type of document, Claims 3-4, 10-11, and 17-18 recite matching data from the received patient data to public and medical temporal data, wherein the matched data is included in the first and second documents, Claims 5, 12, and 19 recite generating the documents in response to a request, Claims 6, 13, and 20 recite receiving feedback about the first document and utilizing the feedback to generate the second document, and Claims 7 and 14 recite including a question to ask a patient in the second document, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-7, 9-14, and 16-20 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 8, and 15.

Prong 2 of Step 2A
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a processor and a machine learning model that produces the documents, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0025]-[0026] and [0066]-[0077] of the present Specification, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language requiring the data be patient data and medical services provider data, which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of the production of the first and second documents, which amounts to an insignificant application, see MPEP 2106.05(g).
Additionally, Claims 2-7, 9-14, and 16-20 include other limitations, but these limitations do not include any additional elements beyond those already recited in independent Claims 1, 8, and 15, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, and/or add insignificant extra-solution activity to the abstract idea, wherein the insignificant extra-solution activity comprises limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0024]-[0025] and [0066]-[0077] of the Specification discloses that the additional elements (i.e. the processor and machine learning model) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. processing data, producing documents with the results of the processed data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Printing or downloading generated menus, e.g. see Apple Inc. v. Ameranth – similarly, the current invention merely produces the first and second documents as a result of running the patient and provider data through the machine learning model. 
Dependent Claims 2-7, 9-14, and 16-20  include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1, 8, and 15, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Green (Pub. No. US 2009/0037223) in view of Cireddu (Pub. No. US 2015/0046183).

Regarding Claim 1, Green teaches the following: A computer-implemented method comprising:
receiving, via one or more processors, patient data from a patient and medical services provider data from a medical services provider (The system includes a plurality of computers (i.e. one or more processors) that transmit data to a data aggregation module that aggregates data including patient history information and service provider information, e.g. see paragraphs [0043]-[0045] and [0138], Figs. 9 and 20.); 
running, via the one or more processors, the patient data and the medical services provider data through a model so that the model produces a first document and a second document (The system runs the aggregated data through a reports generator module that generates many types of reports (i.e. a first document and a second document) based on the aggregated data, e.g. see paragraphs [0138]-[0139], Fig. 20.); 
presenting the first document to the patient (The system may generate cost summary report that summarizes the costs for a particular episode of care, which enables patients (i.e. the report is presented to the patient) to assess associated costs, e.g. see paragraphs [0078]-[0079], [0087]-[0088], and [0139], Figs. 10R and 12C.); and 
presenting the second document to the medical services provider (The system may also generate a high-level utilization report that is beneficial for organizations (i.e. a medical services provider) because it shows the summation of different human body systems, severities, and cumulative claim counts, e.g. see paragraphs [0078]-[0079], [0087]-[0088], and [0139], Figs. 10R and 12C.).
But Green does not teach the following:
(A)	wherein the model is a machine learning model.
(A)	Cireddu teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include an analysis component that includes artificial intelligence, for example a support vector machine, wherein the analysis component may utilize historical and/or current medical information to generate and provide documents to a user, for example questions and reports, e.g. see paragraphs [0106]-[0111], to enable the automation of various system functions including the report generation.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art to modify Green to incorporate the machine learning analysis for document generation as taught by Cireddu in order to automate this feature, e.g. see Cireddu paragraphs [0106]-[0111], and because Green already teaches the use of artificial intelligence, e.g. see Green paragraph [0033], although not explicitly for the purpose of document generation.

Regarding Claim 2, the combination of Green and Cireddu teaches the limitations of Claim 1, and Cireddu further teaches the following:
The method according to claim 1, wherein the first document is a questionnaire (The documents generated by the analysis component may include questions presented to users, e.g. see Cireddu paragraphs [0106]-[0111].  It would have been obvious to modify Green to incorporate the artificial intelligence for generating documents as taught by Cireddu in order to automate this feature, e.g. see Cireddu paragraphs [0106]-[0111].).

Regarding Claims 8-9 and 15-16, the limitations of Claims 8-9 and 15-16 are substantially similar to those claimed in Claims 1-2, with the sole difference being that Claims 8-9 recite a system and Claims 15-16 recite a non-transitory computer readable medium, whereas Claims 1-2 recite a method.  Specifically pertaining to Claim 8-9 and 15-16, Examiner notes that Green teaches that the aforementioned functions may be embodied as a computer-based system including a combination of hardware such as a memory (i.e. a computer readable medium) and software (i.e. instructions), e.g. see Green paragraphs [0043]-[0045] and [0113], and hence the grounds of rejection provided above for Claims 1-2 are similarly applied to Claims 8-9 and 15-16.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Green and Cireddu in view of Roe (Pub. No. US 2002/0156654).

Regarding Claim 3, the combination of Green and Cireddu teaches the limitations of Claim 1, but does not teach the following: The method according to claim 1, wherein the running comprises:
(A)	gathering temporal data, wherein the temporal data includes data selected from the group consisting of public data and medical data; and 
(B)	matching the temporal data to a portion of the patient data.
(A)-(B)	Roe teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to gather quantitative variables and qualitative attributes, wherein the variables include numerical health data, and wherein the attributes include responses to questionnaires and data pertaining to ambient conditions such as pollen and air pollution data, e.g. see paragraph [0026].  Furthermore, the system generates a summary comprising some or all of the quantitative and/or qualitative data of interest, e.g. see paragraph [0037].  That is, the system determines that data is “of interest” and/or “relevant” by matching the variables and attributes to patient medical data, e.g. see paragraphs [0007], [0051], and [0062] – for example, air pollution data for one region would not be “of interest” or “relevant” if it differed from the patient’s geographic location, and/or it may be of particular interest based on a patient’s pre-existing medical condition.
Therefore, at the effective filing date, it would have been obvious to modify the combination of Green and Cireddu to incorporate the relevant environmental data as taught by Roe in order to identify relevant causes or remedies addressing particular health conditions, e.g. see Roe paragraph [0006].

Regarding Claim 4, the combination of Green, Cireddu, and Roe teaches the limitations of Claim 3, and Roe further teaches the following:
The method according to claim 3, wherein the matched data is included as part of at least one of the first document and the second document (The data included in the summaries (i.e. the first and second documents) may include some or all of the quantitative and qualitative data (i.e. the matched data), e.g. see Roe paragraphs [0026] and [0037].  It would have been obvious to modify the combination of Green and Cireddu to incorporate including the relevant environmental data in the summaries as taught by Roe in order to identify relevant causes or remedies addressing particular health conditions, e.g. see Roe paragraph [0006].).

Regarding Claims 10-11 and 17-18, the limitations of Claims 10-11 and 17-18 are substantially similar to those claimed in Claims 3-4, with the sole difference being that Claims 10-11 recite a system and Claims 17-18 recite a non-transitory computer readable medium, whereas Claims 3-4 recite a method.  Specifically pertaining to Claim 10-11 and 17-18, Examiner notes that Green teaches that the aforementioned functions may be embodied as a computer-based system including a combination of hardware such as a memory (i.e. a computer readable medium) and software (i.e. instructions), e.g. see Green paragraphs [0043]-[0045] and [0113], and hence the grounds of rejection provided above for Claims 3-4 are similarly applied to Claims 10-11 and 17-18.
	
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Green and Cireddu in view of Cole (Pub. No. US 2002/0143578).

Regarding Claim 5, the combination of Green and Cireddu teaches the limitations of Claim 1, but does not teach the following: The method according to claim 1, further comprising:
(A)	receiving, via the one or more processors, a document-generation request, wherein at least some of the patient data is received along with the document-generation request.
(A)	Examiner firstly notes that paragraph [0042] of the present Specification discloses that symptom information may be received “along with” the request, wherein the symptom information is “already provided” – that is, given the broadest reasonable interpretation, the patient data may be received before the request.  Cole teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to receive a request from a user for a risk assessment report (i.e. a document-generation request), wherein the request is received after (i.e. along with) medical information has been inputted, e.g. see paragraphs [0024]-[0027].
Therefore, at the effective filing date, it would have been obvious to modify the combination of Green and Cireddu to incorporate generating the documents specifically in response to a request as taught by Cole in order to save on processing requirements.

Regarding Claims 12 and 19, the limitations of Claims 12 and 19 are substantially similar to those claimed in Claim 5, with the sole difference being that Claims 12 and 19 recite a system and non-transitory computer readable medium respectively, whereas Claim 5 recites a method.  Specifically pertaining to Claims 12 and 19, Examiner notes that Green teaches that the aforementioned functions may be embodied as a computer-based system including a combination of hardware such as a memory (i.e. a computer readable medium) and software (i.e. instructions), e.g. see Green paragraphs [0043]-[0045] and [0113], and hence the grounds of rejection provided above for Claim 5 are similarly applied to Claims 12 and 19.

  Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Green and Cireddu in view of Kay (Pub. No. US 2007/0038480).

Regarding Claim 6, the combination of Green and Cireddu teaches the limitations of Claim 1, but does not teach the following: The method according to claim 1, further comprising:
(A)	receiving from the patient, via the one or more processors, feedback to the first document; 
(B)	wherein the second document is produced using the feedback to the first document.
(A)-(B)	Kay teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to create patient specific questionnaires (i.e. first documents), e.g. see paragraph [0032], wherein the system further receives answers (i.e. feedback) to the questionnaires, e.g. see paragraphs [0032] and [0065].  Furthermore, the system may then construct a medical report (i.e. a second document) based on the answers to the questionnaires (i.e. the feedback), e.g. see paragraphs [0032] and [0075]-[0076].
Therefore, at the effective filing date, it would have been obvious to modify the combination of Green and Cireddu to incorporate generating the second document based on the feedback from the first document as taught by Kay in order to assist users in collecting medical evidence, e.g. see Kay paragraph [0032].

Regarding Claims 13 and 20, the limitations of Claims 13 and 20 are substantially similar to those claimed in Claim 6, with the sole difference being that Claims 13 and 20 recite a system and non-transitory computer readable medium respectively, whereas Claim 6 recites a method.  Specifically pertaining to Claims 13 and 20, Examiner notes that Green teaches that the aforementioned functions may be embodied as a computer-based system including a combination of hardware such as a memory (i.e. a computer readable medium) and software (i.e. instructions), e.g. see Green paragraphs [0043]-[0045] and [0113], and hence the grounds of rejection provided above for Claim 6 are similarly applied to Claims 13 and 20.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Green and Cireddu in view of Matory (Pub. No. US 2002/0010596).

Regarding Claim 7, the combination of Green and Cireddu teaches the limitations of Claim 1, but does not teach the following: The method according to claim 1,
(A)	wherein the second document includes at least one question for the medical services provider to ask the patient during a medical exam.
(A)	Matory teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to enable a remote conference between a patient and a physician (i.e. a medical exam), e.g. see Abstract, paragraphs [0018]-[0020].  Furthermore, the system constructs an interface for the physician including a script (i.e. a second document) that includes guidance for the physician comprising certain questions for the physician to ask of the patient, e.g. see paragraphs [0026], Fig. 2.
Therefore, at the effective filing date, it would have been obvious to modify the combination of Green and Cireddu to incorporate including questions to be asked of a patient in the second document as taught by Matory in order to provide guidance to the physician and maintain a high level of care, e.g. see Matory paragraph [0020].

Regarding Claim 14, the limitations of Claim 14 are substantially similar to those claimed in Claim 7, with the sole difference being that Claim 14 recites a system, whereas Claim 7 recites a method.  Specifically pertaining to Claim 14, Examiner notes that Green teaches that the aforementioned functions may be embodied as a computer-based system including a combination of hardware such as a memory (i.e. a computer readable medium) and software (i.e. instructions), e.g. see Green paragraphs [0043]-[0045] and [0113], and hence the grounds of rejection provided above for Claim 7 are similarly applied to Claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686